DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven D. Jinks (Reg. No. 62,760) on 16 March 2021.

The application has been amended as follows: 
Amendment to the claims:
1. (Currently Amended) An electronic component, comprising: 

a plurality of external electrodes disposed at both end portions of the element body in the third direction, wherein 
at least one of the plurality of external electrodes includes a conductive resin layer continuously covering one part of the first principal surface, one part of the end surface, and one part of each of the pair of side surfaces, and a sintered metal layer disposed on the end portion of the element body between the element body and the conductive resin layer, 
the conductive resin layer is disposed on the sintered metal layer and on the one part of the first principal surface, and includes a portion positioned on the first principal surface, 
the portion positioned on the first principal surface includes a maximum thickness position, 
a first length of the conductive resin layer in the first direction is smaller than a second length of the conductive resin layer in the third direction, 
a third length from the maximum thickness position to an end edge of the conductive resin layer, in the third direction, is larger than a fourth length from the maximum thickness position to an end edge of the sintered metal layer, in the third direction, 

the maximum thickness position is between the end edge of the sintered metal layer on the first principal surface and the end edge of the conductive resin layer on the first principal surface, in the third direction, and 
a thickness of the portion positioned on the first principal surface gradually decreases from the maximum thickness position to the end edge of the conductive resin layer.  

4. (Currently Amended) An electronic component, comprising: 
an element body of a rectangular parallelepiped shape including a first principal surface arranged to constitute a mounting surface, a second principal surface opposing the first principal surface in a first direction, a pair of side surfaces opposing each other in a second direction, and a pair of end surfaces opposing each other in a third direction, and 
a plurality of external electrodes disposed at both end portions of the element body in the third direction, wherein 
at least one of the plurality of external electrodes includes a conductive resin layer continuously covering one part of the first principal surface, one part of the end surface, and one part of each of the pair of side surfaces, and a sintered metal layer disposed on the end portion of the element body between the element body and the conductive resin layer, 

the portion positioned on the first principal surface includes a maximum thickness position, 
a first length of the conductive resin layer in the first direction is smaller than a second length of the conductive resin layer in the third direction, 
a third length from the maximum thickness position to an end edge of the conductive resin layer, in the third direction, is larger than a fourth length from the maximum thickness position to an end edge of the sintered metal layer, in the third direction, 
the end edge of the sintered metal layer on the first principal surface and the maximum thickness position are separated from each other in the third direction, 
the maximum thickness position is between the end edge of the sintered metal layer on the first principal surface and the end edge of the conductive resin layer on the first principal surface, in the third direction, and 
a fifth length from the end edge of the sintered metal layer to the end edge of the conductive resin layer, in the third direction, is larger than the first length of the conductive resin layer in the first direction.  

9. (Currently Amended) An electronic component, comprising: 
an element body of a rectangular parallelepiped shape including first principal surface arranged to constitute a mounting surface, a second principal surface opposing 
a plurality of external electrodes disposed at both end portions of the element body in the third direction, wherein 
at least one of the plurality of external electrodes includes a conductive resin layer continuously covering one part of the first principal surface, one part of the end surface, and one part of each of the pair of side surfaces, and a sintered metal layer disposed on the end portion of the element body between the element body and the conductive resin layer, 
the conductive resin layer is disposed on the sintered metal layer and on the one part of the first principal surface, and includes a portion positioned on the first principal surface, 
the portion positioned on the first principal surface includes a maximum thickness position, 
a first length of the conductive resin layer in the first direction is smaller than a second length of the conductive resin layer in the third direction,
a third length from the maximum thickness position to an end edge of the conductive resin layer, in the third direction, is larger than a fourth length from the maximum thickness position to an end edge of the sintered metal layer, in the third direction, 
the fourth length is larger than zero, 

a thickness of the portion positioned on the first principal surface gradually decreases from the maximum thickness position to the end edge of the conductive resin layer.  

14. (Currently Amended) An electronic component, comprising: 
an element body of a rectangular parallelepiped shape including first principal surface arranged to constitute a mounting surface, a second principal surface opposing the first principal surface in a first direction, a pair of side surfaces opposing each other in a second direction, and a pair of end surfaces opposing each other in a third direction; and 
a plurality of external electrodes disposed at both end portions of the element body in the third direction, wherein 
at least one of the plurality of external electrodes includes a conductive resin layer continuously covering one part of the first principal surface, one part of the end surface, and one part of each of the pair of side surfaces, and a sintered metal layer disposed on the end portion of the element body between the element body and the conductive resin layer, 
the conductive resin layer is disposed on the sintered metal layer and on the one part of the first principal surface, and includes a portion positioned on the first principal surface, 

a first length of the conductive resin layer in the first direction is smaller than a second length of the conductive resin layer in the third direction, 
a third length from the maximum thickness position to an end edge of the conductive resin layer, in the third direction, is larger than a fourth length from the maximum thickness position to an end edge of the sintered metal layer, in the third direction, 
the fourth length is larger than zero, 
the maximum thickness position is between the end edge of the sintered metal layer on the first principal surface and the end edge of the conductive resin layer on the first principal surface, in the third direction, and 
a fifth length from the end edge of the sintered metal layer to the end edge of the conductive resin layer, in the third direction, is larger than the first length of the conductive resin layer in the first direction

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest (in combination with the other claim limitations) a plurality of external electrodes disposed at both end portions of the element body in the third direction, wherein a first length of the conductive resin layer in the first direction is smaller than a second length of the conductive resin layer in the third direction, a third length from the maximum thickness position to an end edge of the 

The prior art does not teach or suggest (in combination with the other claim limitations) a plurality of external electrodes disposed at both end portions of the element body in the third direction, wherein a first length of the conductive resin layer in the first direction is smaller than a second length of the conductive resin layer in the third direction, a third length from the maximum thickness position to an end edge of the conductive resin layer, in the third direction, is larger than a fourth length from the maximum thickness position to an end edge of the sintered metal layer, in the third direction, the end edge of the sintered metal layer on the first principal surface and the maximum thickness position are separated from each other in the third direction, wherein a fifth length from the end edge of the sintered metal layer to the end edge of the conductive resin layer, in the third direction, is larger than the first length of the conductive resin layer in the first direction (claim 4 and its dependents).

The prior art does not teach or suggest (in combination with the other claim limitations) an external electrode that is disposed on the element body and includes a the maximum thickness position is between the end edge of the sintered metal layer on the first principal surface and the end edge of the conductive resin layer on the first principal surface, in the third direction, and -5-Application No. 16/250,346 a thickness of the portion positioned on the first principal surface gradually decreases from the maximum thickness position to the end edge of the conductive resin layer (claim 7 and its dependents).

The prior art does not teach or suggest (in combination with the other claim limitations) a plurality of external electrodes disposed at both end portions of the element body in the third direction, a first length of the conductive resin layer in the first direction is smaller than a second length of the conductive resin layer in the third direction, -6-Application No. 16/250,346 a third length from the maximum thickness position to an end edge of the conductive resin layer, in the third direction, is larger than a fourth length from the maximum thickness position to an end edge of the sintered metal layer, in the third direction, the maximum thickness position is between the end edge of the sintered metal layer on the first principal surface and the end edge of the conductive resin layer on the first principal surface, in the third direction, and a thickness of the portion positioned on the first principal surface gradually decreases from the maximum thickness position to the end edge of the conductive resin layer (claim 9).

The prior art does not teach or suggest (in combination with the other claim limitations) an external electrode that is disposed on the element body and includes a conductive resin layer and a sintered metal layer, a length of the conductive resin layer in the first direction is smaller than a length of the conductive resin layer in the third direction, a length from the maximum thickness position to an end edge of the conductive resin layer, in the third direction, is larger than a length from the maximum thickness position to an end edge of the sintered metal layer, in the third direction, the end edge of the sintered metal layer on the first principal surface and the maximum thickness position are separated from each other in the third direction, the maximum thickness position is between the end edge of the sintered metal layer on the first principal surface and the end edge of the conductive resin layer on the first principal surface, in the third direction, and a length from the end edge of the sintered metal layer to the end edge of the conductive resin layer, in the third direction, is larger than the length of the conductive resin layer in the first direction (claim 12 and its dependents).

The prior art does not teach or suggest (in combination with the other claim limitations) a plurality of external electrodes disposed at both end portions of the element body in the third direction, a first length of the conductive resin layer in the first direction is smaller than a second length of the conductive resin layer in the third .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848